MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the                 Feb 09 2015, 9:34 am
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE
      Michael L. Turner
      Ossian, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael L. Turner,                                       February 9, 2015

      Appellant,                                               Court of Appeals Case No.
                                                               90A05-1409-DR-447
              v.                                               Appeal from the Wells County
                                                               Circuit Court
                                                               The Honorable Kenton W. Kiracofe
      Jennifer D. Pence,                                       Case No. 90C01-0509-CR-49
      Appellee.



      Mathias, Judge.

[1]   Michael L. Turner (“Father”) appeals the order of the Wells Circuit Court

      denying his motion to hold his ex-wife Jennifer D. Pence (“Mother”) in

      contempt for failing to abide by the trial court’s earlier order regarding

      parenting time.

[2]   We affirm.


      Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015     Page 1 of 8
                            Facts and Procedural History
[3]   Father and Mother were married in March 2000 and had two children together:

      a daughter, M.T., born in July 2000; and a son, G.T., born in July 2004. The

      parties later divorced, and pursuant to a settlement agreement, the parents had

      joint legal custody of the children, but Mother was the primary physical

      custodian. Father had visitation with the children pursuant to the Indiana

      Parenting Time Guidelines (“IPTG”). The parties’ relationship was

      acrimonious, and at some point, M.T. began to live with Father and his wife.

      On January 24, 2014, the trial court entered an order modifying custody so that

      Mother became the sole legal custodian and primary physical custodian of the

      children, with Father still maintaining visitation pursuant to the IPTG.

[4]   Accordingly, M.T. began to live with Mother and her husband. M.T. had

      trouble adjusting to the new custody arrangement, did not get along with either

      Mother or her step-father, and threatened to hurt herself. After M.T. made

      these threats, Mother took M.T. to a hospital where she received psychiatric

      care and counseling for several days, which included one weekend where M.T.

      would normally have been scheduled to be visiting with Father. M.T. was

      eventually released from the hospital, and Father requested that Mother allow

      him to have M.T. an extra weekend “make up” for the time she was in the

      hospital. Mother refused, and the two exchanged heated text messages on the

      subject.




      Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015   Page 2 of 8
[5]   Father also learned that after the children’s school day ended, they took the

      school bus home and spent up to two hours by themselves before Mother

      returned home from work. Father believed that when he was available, he

      should be able to pick up the children from school and exercise additional

      parenting time with them until Mother came home from work. Mother also

      rejected this request, claiming that M.T. was old enough to stay home briefly

      and watch the children and that on other nights the children had other

      activities. The parties again exchanged heated text messages on this issue.


[6]   On April 4, 2014, Father filed a petition to hold Mother in contempt for failing

      to abide by the trial court’s parenting time order. The trial court held a hearing

      on the matter on June 5, 2014, and entered an order that same day denying

      Father’s petition. On July 7, 2014, Father filed a motion to reconsider in which

      he repeated his claims that the trial court should have held Mother in contempt

      and also requested that the trial court clarify its order and reduce its reasoning

      to writing. The trial court denied Father’s motion on August 19, 2014. Father

      now appeals.



                                 Discussion and Decision
      A. Contempt

[7]   Father first argues that the trial court erred in denying his petition to hold

      Mother in contempt.1 A determination of whether a party is in contempt of


      1
       Mother has failed to file an Appellee’s Brief, and we will not undertake the burden of developing an
      argument on her behalf. See GEICO v. Graham, 14 N.E.3d 854, 857 (Ind. Ct. App. 2014). Instead, we may

      Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015         Page 3 of 8
      court is a matter left to the sound discretion of the trial court, and we reverse

      only where an abuse of that discretion has occurred. Heagy v. Kean, 864 N.E.2d

      383, 386 (Ind. Ct. App. 2007). On appeal, we will not reweigh the evidence or

      assess the credibility of the witnesses, and we consider only the evidence in the

      light most favorable to the judgment. Id. To hold a party in contempt for

      violation of a court order, the trial court must find that the party acted with

      willful disobedience. Id. Where, as here, the trial court has declined to find a

      party in contempt, we will reverse only where there is no rational basis for the

      trial court’s action. Id. (quoting Clark v. Clark, 404 N.E.2d 23, 27 (Ind. Ct. App.

      1980)).


[8]   Here, we are unable to say the trial court had no rational basis for the decision

      declining to hold Mother in contempt for failing to allow Father “make up”

      time for the weekend when M.T. was in the hospital. To the contrary, the trial

      court’s decision had support in the record. Mother did not intentionally deprive

      Father of his weekend with M.T.; instead, the child was in the hospital after

      making suicidal threats. Both Father and Mother visited M.T. in the hospital as

      often as possible. Although many of Mother’s text messages with Father were

      curt and rude, we cannot say that Mother’s decision not to allow Father to have

      a “make up” weekend for the one he missed while M.T. was in the hospital

      required the trial court to hold her in contempt.


      reverse the trial court’s judgment if the appellant’s brief presents a case of prima facie error. Id. This “prima
      facie error rule” protects the court on appeal and takes from us the burden of controverting arguments
      advanced for reversal, a duty which remains with the appellee. Id. Yet even under the prima facie error rule,
      we are obligated to correctly apply the law to the facts in the record in order to determine whether reversal is
      required, and if the appellant is unable to meet the burden of establishing prima facie error, we will affirm. Id.

      Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015                  Page 4 of 8
[9]    We reach a similar conclusion with regard to Father’s request to exercise

       additional parenting time during the time period, up to two hours, from when

       the children were released from school until Mother came home after work.

       Father bases his argument on Parenting Time Guideline I(C)(3), which states:

               When it becomes necessary that a child be cared for by a person other
               than a parent or a responsible household family member, the parent
               needing the child care shall first offer the other parent the opportunity
               for additional parenting time, if providing the child care by the other
               parent is practical considering the time available and the distance
               between residences. The other parent is under no obligation to provide
               the child care. If the other parent elects to provide this care, it shall be
               done at no cost and without effecting child support. The parent
               exercising additional parenting time shall provide the necessary
               transportation unless the parties otherwise agree.
[10]   Father claims that this after-school time falls within this provision and that he

       should be given the option of caring for the children from the time they get off

       school until Mother comes home after work; he also claims that Mother’s

       refusal to allow him to do so made her in willful violation of the trial court’s

       order. We disagree.


[11]   The parties’ contentions in this case clearly demonstrate why trial courts have

       considerable discretion in family court matters. The trial court has been

       involved with this case since the parents divorced in 2006, and noted the

       inability of the parents to effectively communicate or cooperate with regard to

       their children. The trial court also noted that Father lives approximately twenty

       minutes away from where the children now live and go to school. Thus, the

       court was concerned that the actual amount of time that Father would be able

       to spend with the children would be relatively short. Moreover, Mother did not
       Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015   Page 5 of 8
       want Father at her home to either pick up or drop off the children when she was

       not there. Also, the children were not always at home by themselves for two

       hours. M.T. has counseling every other Monday, and both children are

       involved in other after-school activities.

[12]   We commend Father for his willingness to do all that he can to spend even a

       small amount of time with his children, and it is disappointing that Father and

       Mother’s relationship has deteriorated to this point. However, given the history

       of animosity between the parties, the trial court was well within its discretion to

       conclude that Mother’s decision not to offer Father this opportunity for a small

       amount of additional parenting time was not willful disobedience of its

       parenting time order.


       B. Motion to Reconsider/Motion to Correct Error

[13]   Father also claims that the trial court erred in denying his “motion to

       reconsider,” which was filed after the trial court’s denial of his petition to hold

       Mother in contempt. A motion requesting that the trial court revisit its decision

       after the entry of a final appealable order must be treated as a motion to correct

       error. Waas v. Ill. Farmers Ins. Co., 722 N.E.2d 861, 863 (Ind. Ct. App. 2000)

       (citing Hubbard v. Hubbard, 690 N.E.2d 1219, 1221 (Ind. Ct. App. 1998)). A trial

       court has wide discretion to correct errors, and we will reverse only for an abuse

       of that discretion. Williamson v. Williamson, 825 N.E.2d 33, 44 (Ind. Ct. App.

       2005). The trial court abuses its discretion only when its decision is against the

       logic and effect of the facts and circumstances before it and the inferences that

       may be drawn therefrom. Id.
       Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015   Page 6 of 8
[14]   For the same reason that we conclude that the trial court did not abuse its

       discretion in denying Father’s petition to hold Mother in contempt, we

       conclude that the trial court did not abuse its discretion in denying Father’s

       motion to reconsider, which was, in essence, a motion to correct error.


       C. Failure to Reduce Decision to Writing

[15]   Father also claims that the trial court erred in not reducing to writing its

       reasoning denying his petition to hold Mother in contempt. Father does not

       claim that the trial court was required to enter formal findings of fact and

       conclusions thereon but does claim that the trial court should have explained

       why it, in Father’s opinion, deviated from the IPTG.

[16]   In support of his argument, Father cites Shelton v. Shelton, 840 N.E.2d 835 (Ind.

       2006), in which the court noted that Subsection 2 of the Scope of Application

       provision in the IPTG provided at that time that “[a]ny deviation from these

       Guidelines by either the parties or the court must be accompanied by a written

       explanation indicating why the deviation is necessary or appropriate in the

       case.” Id. at 835. This provision has been moved to Subsection 3 and now

       states:

                 There is a presumption that the Indiana Parenting Time Guidelines are
                 applicable in all cases. Deviations from these Guidelines by either the
                 parties or the court that result in parenting time less than the minimum
                 time set forth below must be accompanied by a written explanation
                 indicating why the deviation is necessary or appropriate in the case. A
                 court is not required to give a written explanation as to why a parent is
                 awarded more time with the child than the minimum in these
                 guidelines.


       Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015   Page 7 of 8
       Ind. Parenting Time Guidelines, Preamble § (C)(3).


[17]   Here, however, the issue before the trial court was not whether there had been

       any deviation from the minimums set forth in the IPTG. The issue was

       whether Mother willfully disobeyed the trial court’s parenting time order that

       incorporated the IPTG. As noted above, the trial court was well within its

       discretion to conclude that she had not done so. Father could not raise what

       essentially amounts to a new issue—whether the trial court had to reduce its

       reasoning to writing—for the first time in his motion to correct error. Troxel v.

       Troxel, 737 N.E.2d 745, 752 (Ind. 2000).



                                               Conclusion
[18]   The trial court did not abuse its discretion in denying Father’s petition to hold

       Mother in contempt for failing to abide by the trial court’s parenting time order,

       nor did the trial court abuse its discretion in denying Father’s motion to

       reconsider, which must be treated as a motion to correct error. Lastly, the trial

       court did not err in failing to reduce to writing its reasons for not finding

       Mother in contempt.

[19]   Affirmed.


       Najam, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A05-1409-DR-447| February 9, 2015   Page 8 of 8